EXHIBIT 10.2

 
STOCK PLEDGE AGREEMENT


This Stock Pledge Agreement (the “Agreement”), dated as of March 14, 2006, is
entered into by and between Equitex, Inc., a Delaware corporation (the
“Pledgor”), and FastFunds Financial Corporation, a Nevada Corporation
(“FastFunds”). FastFunds is referred to herein as the “Lender”.


W I T N E S S E T H


WHEREAS, the Lender and Pledgor have entered into a Promissory Note dated as of
this date (the "Note"), pursuant to which, among other things, the Lender is
purchasing a secured promissory note in consideration of a $5,000,000 loan (the
“Loan”);


WHEREAS, the Pledgor has agreed to pledge certain of its assets to the Lender.


WHEREAS, the execution of this Agreement is a condition precedent to the
obligation of the Lender to perform its obligations under the Note.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and in further consideration of the Loan to the Pledgor, the parties
hereby agree as follows:


Section 1 - Pledge. The Pledgor hereby pledges and assigns to the Lender, and
grants to the Lender a continuing security interest in, the following (the
“Pledged Collateral”):


(i) The stock described in Schedule 1 attached hereto (the “Pledged Shares”) and
the certificates representing the Pledged Shares, and all dividends (whether
stock dividends or cash dividends), and cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Pledged Shares;


(ii) All additional shares of stock of the issuer of the Pledged Shares from
time to time acquired by the Pledgor by stock split or by the exercise of any
conversion or option rights, and the certificates representing such additional
shares, and all dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and


(iii) Any and all proceeds of any of the foregoing upon the sale or other
disposal of the foregoing for any reason.


Section 2 - Security for Obligations. This Agreement secures the payment and
performance of all obligations of the Pledgor pursuant to the Note.


Section 3 - Further Assurances. The Pledgor agrees that at any time and from
time to time, at the expense of the Pledgor, the Pledgor will promptly execute
and deliver all further instruments and documents, and take all further action,
that may be reasonably necessary or desirable, or that the


--------------------------------------------------------------------------------



Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce its respective rights and remedies hereunder with respect
to any Pledged Collateral.


Section 4 - Voting Rights; Dividends; Etc. So long as no Event of Default (as
defined in the Note) exists and is continuing:


(i) The Pledgor shall be entitled to exercise any and all voting and other
consequential rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Loan
documents; provided, however, that, prior to exercising any material right as a
shareholder, the Pledgor shall first give the Lender at least five days’ written
notice of the manner in which the Pledgor intends to exercise, or the reasons
for refraining from exercising, any right as a shareholder and shall not
exercise any such right if the exercise of such right could constitute an Event
of Default.


(ii) The Pledgor shall be entitled to receive and retain any and all cash
dividends paid in respect of the Pledged Collateral that may be permitted under
and in accordance with the Loan documents.


Section 5 - Transfers and Other Liens; Additional Shares. The Pledgor agrees
that it will not sell, transfer or otherwise dispose of, or grant any option to
buy or sell with respect to, any of the Pledged Collateral, or create or permit
to exist any lien, security interest, or other charge or encumbrance upon or
with respect to any of the Pledged Collateral, except for the security interest
under this Agreement, without the prior written consent of the Lender.


Section 6 - Lender Appointed Attorney-in-Fact. The Pledgor hereby appoints the
Lender attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, to take any action and to
execute any instrument which such Lender may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, upon
and during the continuation of any Event of Default (as defined in the Note), to
receive, endorse and collect all instruments made payable to the Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full discharge for the
same. The Pledgor covenants and agrees to execute any further power-of-attorney
that may, as determined in such Lender’s reasonable discretion, be necessary or
advisable to appoint the Lender as the Pledgor’s attorney-in-fact as set forth
in this Section 6.


Section 7 - Remedies upon Default. If any Event of Default (as defined in the
Note) shall have occurred and be continuing:


(a) Upon written notice from the Lender, the right of Pledgor to receive
dividends and to vote the shares shall cease, and all such rights shall become
vested in such Lender. In addition to other rights and remedies provided for
herein or otherwise available to it, the Lender may exercise all the rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect in the State of Delaware at that time, and the Lender may also, without
notice except as specified below, sell the Pledged Collateral or any part
thereof, in accordance with and subject to applicable law, for cash, on credit
or for future delivery, and upon such other terms as are

-2-

--------------------------------------------------------------------------------



commercially reasonable. The Lender shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given.


(b) Any cash held by the Lender as Pledged Collateral and all cash proceeds
received by such Lender from any sale of or collection from all or any part of
the Pledged Collateral, may be held by such Lender as collateral for, and/or be
applied in whole or in part by such Lender against, all or any part of the
Obligations of the Pledgor under the Loan Documents (in the manner as provided
in the Loan Documents). Any surplus of such cash or cash proceeds held by the
Lender and remaining after payment in full of all the Obligations shall be paid
to the Pledgor.


Section 8 - Enforcement Rights. If the Lender shall determine to exercise its
right hereunder to sell all or any of the Pledged Collateral, the Pledgor agrees
that, upon request of the Lender, the Pledgor will do or cause to be done all
such other acts and things as may be reasonably necessary to make such sale of
the Pledged Collateral or any part thereof valid and binding and in compliance
with applicable law.


Section 9 - Security Interest Absolute. All rights of the Lender and security
interests hereunder, and all obligations of the Pledgor hereunder, shall be
absolute and unconditional irrespective of:


(i) any lack of validity or enforceability of the Obligations or any agreement
or instrument relating thereto;


(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any amendment or waiver or any consent to
any departure from the Note or any of the other Loan Documents;


(iii) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of, or consent to departure from, any guaranty,
for all or any of the Obligations of the Pledgor under the Loan Documents; or


(iv) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Pledgor, any other party to the Loan Documents, or a
third party obligor except for such waivers as are required by applicable law
and cannot be waived under applicable law.


Section 10 - Amendment. No amendment or waiver of any provisions of this
Agreement shall be effective unless the same shall be in writing and signed by
the Lender and the Pledgor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.


Section 11 - Continuing Security Interest; Transfer of Note(s). This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) remain in full force and effect until payment in full of the Obligations
(other than contingent indemnity obligations), (ii) be binding upon the Pledgor,
its successors, legal representatives, estate, heirs, devisees, legatees and
assigns, and (iii) inure to the benefit of the Lender and its successors,
permitted transferees and permitted assigns. Upon the payment and performance in
full of the Obligations of the Pledgor

-3-

--------------------------------------------------------------------------------



under the Loan Documents, the Lender shall deliver such of the Pledged
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof to the Pledgor.


Section 12 - Governing Law; Terms. This Agreement shall be governed by the laws
of the State of Colorado, without regard to the choice of law provisions
thereof. Unless otherwise defined herein, capitalized terms used herein shall
have the respective meanings given in the Loan document.


Section 13 - Expenses. The Pledgor will upon demand pay to the Lender the amount
of any and all reasonable costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which such Lender may
incur in connection with (i) the custody or preservation of, or the sale,
collection from, or other realization upon, any of the Pledged Collateral, (ii)
the exercise or enforcement of any of the rights of the Lender hereunder or
(iii) the failure by the Pledgor to perform or observe any of the provisions
hereof.


Section 14 - Representations and Warranties. The Pledgor represents and
warrants, which representations and warranties shall survive the execution and
delivery of this Agreement, that:


(a) The Pledgor is the direct and beneficial owner of the Pledged Shares, and
the Pledged Collateral is owned by the Pledgor free and clear of any lien,
security interest, charge or encumbrance.


(b) The execution, delivery and performance by Pledgor of this Agreement has
been duly authorized, does not require the consent of any governmental body or
other regulatory authority, and will not violate, conflict with or result in a
breach of any provision of any agreement, indenture or other instrument to which
the Pledgor is a party or is bound by.


(c) None of the Pledged Shares has been issued or transferred in violation of
any applicable federal and state securities laws.


(d) There are no options, warrants, calls, conversion rights or other similar
commitments relating to the Pledged Shares.




Section 15 - Notices. All notices and other communications under this Agreement
shall be in writing and deemed to have been given: (a) when made if personally
delivered by hand (with written confirmation of receipt); (b) on the date
received if sent via national overnight courier; or (c) when receipt is
acknowledged by the receiving party if sent via facsimile or electronic mail,
addressed to the address of such party as follows:



-4-

--------------------------------------------------------------------------------





If to the Pledgor:


Equitex, Inc.
7315 East Peakview Avenue
Englewood, Colorado 80111
Attention: Henry Fong, President
Telephone: (561) 514-9042
Facsimile: (561) 514-9046
Email: hfong@equitex.net


If to the Lender, in care of:


FastFunds Financial Corporation
11100 Wayzata Blvd, Suite 111
Minnetonka, MN 55305
Attention: Michael Casazza, Chief Executive Officer
Telephone: (952) 541-0455
Facsimile: (952) 417-1996
Email: mcasazza@chexff.com






[Signature Page Follows]

-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Stock
Pledge Agreement as of the date first above written.





 
PLEDGOR:
     
Equitex, Inc.
         
By: /s/ Henry Fong
 
Henry Fong, President
         
LENDER:
     
FastFunds Financial Corporation
         
By: /s/ Michael S. Casazza
 
Michael S. Casazza, Chief Executive Officer









-6-






--------------------------------------------------------------------------------



















 







